Citation Nr: 0113200	
Decision Date: 05/09/01    Archive Date: 05/15/01

DOCKET NO.  00-21 058	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Manila, the Republic of the Philippines



THE ISSUE

Basic eligibility for VA benefits.



ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel







INTRODUCTION

The appellant appears to have had service with the army of 
the Commonwealth of the Philippines from April 1942 to June 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2000 letter, by which the RO informed the 
appellant that her claim for entitlement to nonservice-
connected disability or "old age" pension had been denied 
because records showed that she did not have the required 
military service to be eligible for VA benefits.


FINDING OF FACT

The United States Army Reserve Personnel Center has certified 
that the appellant  had no qualifying active military 
service.


CONCLUSION OF LAW

The appellant is ineligible for VA pension benefits, as she 
does not have the requisite type of service for which these 
benefits are paid.  38 U.S.C.A. §§ 107, 1521 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.1(d), 3.8, 3.203 (2000).
	

REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000). 

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand is required 
in many cases for compliance with the notice and duty to 
assist provisions contained in the new law.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, 2096-2099 (2000) (to be codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  

In this case, however, the RO has met its duty to assist the 
appellant in the development of this claim under the Veterans 
Claims Assistance Act.  By virtue of the July 2000 statement 
of the case, the appellant was given notice of the 
information, medical evidence, or lay evidence necessary to 
substantiate her claim for nonservice-connected pension 
benefits.  Additionally, the RO has assisted the appellant in 
searching for any evidence necessary to substantiate the 
claim.  The appellant has not referenced any unobtained 
evidence that might aid her claim or might be pertinent to 
the bases of the denial of this claim.  The RO has made 
reasonable efforts to obtain relevant records and it appears 
that any evidence identified by the appellant relative to 
this claim has been obtained and associated with the claims 
folder.  

Therefore, VA has satisfied its duties to inform and assist 
the appellant with regard to this issue and the RO has done 
everything reasonably possible to assist the appellant with 
her claim for pension benefits.  Inasmuch as the Board's 
determination here is based on the provisions of the law and 
regulations regarding dates of service, further development 
regarding the evidence would serve no useful purpose.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 


Facts

The appellant asserts that she should be entitled to pension 
benefits based on service during World War II in a Philippine 
"USAFFE" guerrilla unit from April 1942 to June 1945.  

The evidence on file includes a December 1977 letter from the 
Philippines Veterans Affairs Office showing that the 
appellant served with Hq. & Hq. Co. 95th Inf. Regt. LAC, with 
a date of recognition on February 12, 1944 and with a revised 
date of recognition on September 3, 1942.  It also includes a 
Philippine Army Discharge document indicating that the 
appellant served for the HQ & HQ Co. 95th  Inf. Regt. LAC, 
from April 1942 to June 1945.  

In March 2000, the U.S. Army Reserve Personnel Center 
confirmed that the appellant had "no service as a member of 
the Philippine Commonwealth Army, including the recognized 
guerillas, in the service of the United States Armed Forces."


Analysis

Under the statutory structure set up by the Congress of the 
United States, the Secretary of VA is authorized to pay a non 
service-connected disability pension to veterans who had 
active service during a period of war.  38 U.S.C.A. § 1521(a) 
and (j).  A separate section of Title 38 states in pertinent 
part:

Service before July 1, 1946, in the 
organized military forces of the 
Government of the Commonwealth of the 
Philippines, while such forces were in 
the service of the Armed Forces of the 
United States pursuant to the military 
order of the President dated July 26, 
1941, including among such military 
forces organized guerrilla forces under 
commanders appointed, designated, or 
subsequently recognized by the Commander 
in Chief, Southwest Pacific Area, or 
other competent authority in the Army of 
the United States, shall not be deemed to 
have been active military, naval, or air 
service for the purposes of any law of 
the United States conferring rights, 
privileges, or benefits upon any person 
by reason of the service of such person.... 

38 U.S.C.A. § 107(a).

The United States Court of Appeals for Veterans Claims 
(formerly known as the United States Court of Veteran's 
Appeals) (hereinafter "Court") has indicated that 38 
U.S.C.A. § 107(a) renders a member of the Philippine Army and 
guerrilla forces who served before July 1, 1946, ineligible 
for non-service connected U.S. Veterans benefits.  Fonseca v. 
Derwinski, 2 Vet. App. 54, 55 (1992).  See Fazon v. Brown, 
9 Vet. App. 319, 320-21 (1996) (per curiam order), aff'd, 113 
F.3d 1255 (Fed. Cir. 1997) (table); see also Talon v. Brown, 
999 F.2d 514, 515 (Fed. Cir. 1993) (affirming decision that 
service in Commonwealth Army of the Philippines did not 
qualify for VA pension benefits).  "Philippine veterans are 
not eligible for veterans' benefits unless a United States 
service department documents or certifies their service." 
Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).

For the purpose of establishing entitlement to VA benefits, 
VA may accept evidence of service submitted by a claimant, 
such as a DD Form 214, Certificate of Release or Discharge 
from Active Duty, or original Certificate of Discharge, 
without verification from the appropriate service department 
under the following conditions: (1) the evidence is a 
document issued by the service department; (2) the document 
contains needed information as to length, time and character 
of service; and, (3) in the opinion of the VA the document is 
genuine and the information contained in it is accurate.  38 
C.F.R. § 3.203(a) (2000).

Here, the U.S. Army Reserve Personnel Center confirmed that 
the appellant had "no service as a member of the Philippine 
Commonwealth Army, including the recognized guerillas, in the 
service of the United States Armed Forces."

Findings by the service department as to qualifying service 
for VA benefits "are binding on VA for purposes of 
establishing service in the U.S. Armed Forces." Cahall v. 
Brown, 7 Vet. App. 232, 237 (1994); Dacoron v. Brown, 4 Vet. 
App. 115, 120 (1993); Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992); see also 38 C.F.R. §§ 3.9, 3.203 (2000).

While the evidence on file indicates that the appellant 
served with a Philippine guerrilla unit prior to July 1, 
1946, it does not support a finding that the appellant served 
in the United States military in any other capacity or at any 
other time.  As the only recognized service is not deemed to 
be active service under the enabling legislation, the 
appellant is ineligible for VA pension benefits.

In spite of the evidence submitted, VA is bound by the 
service department's finding that the appellant did not have 
qualifying service for purposes of VA benefits.  See Soria 
and Duro, both supra.  

Finally, as stated above, the Board finds that eligibility to 
VA benefits has not been established and no additional 
development is warranted.   In cases such as this, where the 
law and not the evidence is dispositive, the claim should be 
denied or the appeal to the Board terminated because of the 
absence of legal merit or the lack of entitlement under the 
law.  Sabonis, supra.  As such, the appellant's claim is 
denied.


ORDER

The appellant is ineligible for VA pension benefits and the 
appeal is denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

